Case 7:19-cv-10118-NSR-LMS Document 23 Filed 03/02/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

 

x

SCUDERIA CAMERON GLICKENHAUS LLC, 19 Civ. 10118 (NSR) (LMS)

Plaintiff, STIPULATED ORDER

v. GOVERNING THE
DISCLOSURE OF
FAST FORWARD COMPOSITES INC.
w NC. PRIVILEGED
Defendant. INFORMATION

 

WHEREAS, all the parties to this action (collectively the “Parties” and each
individually a “Party”), by and through their respective counsel, have jointly stipulated to the
terms of a Stipulated Order Governing the Disclosute of Privileged Information and request
that this Court issue an order pursuant to Federal Rule of Evidence 502(d) to protect the

disclosure of privileged information made in the above-captioned action (the “Action”);

WHEREAS, the Court having found that good cause exists for issuance of an
protective order governing disclosure of privileged information made in this Action, and the
Parties, through counsel, having stipulated to the following provisions, it is hereby
ORDERED:

I. APPLICABILITY
1. This Order shall be applicable to and govern all deposition transcripts and/or
videotapes, and documents produced in response to requests for production of documents,
answers to interrogatories, responses to requests for admissions, affidavits, declarations and

ali other information ot material produced, made available for inspection, or otherwise

 
Case 7:19-cv-10118-NSR-LMS Document 23 Filed 03/02/20 Page 2 of 4

submitted by any of the Parties in this Action as well as testimony adduced at trial ot during

any hearing (collectively “Information”.

II. PRODUCTION OF DISCOVERY MATERIALS CONTAINING
POTENTIALLY PRIVILEGED INFORMATION

2. The production of any privileged or otherwise protected of exempted
Information, as well as the production of Information without an appropriate designation of
confidentiality, shall not be deemed a waiver or impairment of any claim of privilege or
protection, including, but not limited to, the attorney-client privilege, the protection afforded
to work product materials, or the subject matter thereof, or the confidential nature of any

such Information, as to the produced Information, ot any other Information.

3. The production of privileged or work-product protected documents,
electronically stored information (“ESY’) or information, whether inadvertent or otherwise,
is not a waiver of the privilege or protection from discovery in this Action or in any other
federal or state proceeding, ‘his Order shall be interpreted to provide the maximum

protection allowed by Federal Rule of Evidence 502(d).

4, The producing party must notify the receiving patty promptly, in writing,
upon discovery that a document has been produced. Upon receiving written notice from the
producing party that privileged and/or work product material has been produced, all such
information, and all copies thereof, shall be returned to the producing party within ten (10)
business days of receipt of such notice and the receiving party shall not use such information

for any purpose, except as provided in paragraph 5, until further Order of the Court. The
Case 7:19-cv-10118-NSR-LMS Document 23 Filed 03/02/20 Page 3 of 4

receiving party shall also attempt, in good faith, to retrieve and return or destroy all copies of

the documents in electronic format.

5. The receiving patty may contest the privilege or work product designation by
the producing party, shall give the producing party written notice of the reason for said
disagreement, and shall be entitled to retain one copy of the disputed document for use in
resolving the dispute. However, the receiving patty may not challenge the privilege or
immunity claim by arguing that the disclosure itself is a waiver of any applicable privilege. In
that instance, the receiving patty shall, within fifteen (15) business days from the initial
notice by the producing party, seek an Order from the Court compelling the production of
the material. If no such Order is sought, upon expiration of the fifteen (15) day period, then

all copies of the disputed document shall be returned in accordance with this paragraph.

6. Any analyses, memoranda or notes which were internally generated based
upon such produced information shall immediately be placed in sealed envelopes, and shall
be destroyed in the event that (a) the receiving patty does not contest that the information is
privileged, or (b) the Court rules that the information is privileged. Such analyses,
memoranda or notes may only be removed from the sealed envelopes and returned to its
intended purpose in the event that (a) the producing party agrees in writing that the

information is not privileged, ot (b) the Court rules that the information is not privileged.

7. Nothing contained herein is intended to or shall serve to limit a party’s tight to

conduct a review of documents, ESI or information (including metadata) for relevance,
Case 7:19-Cv-10118-NSR-LMS Document 23 Filed 03/02/20 Page 4 of 4

responsiveness and/or segregation of privileged and/or protected information befote

production.

Dated: March 2, 2020

 

 

Sep eta acta te ee

RERUN E a EIU Be, ol Cha MAME ote
ee Tr AEE eet

 

White Plains, NY
KEANE & BEANE, P.C. DAVIS & GIbBERT LLP
; {
ZL bet By: 4
_—
Reward J. Phillips Daniel A. Dingetso.
Attorneys for Plaintiff Attorneys for ae
445 Hamilton Avenue, Suite 1500 1740 Broadway
White Plains, NY 10601 New York NY 10019
(914) 946-4777 (212) 237-1488
(914) 946-6868 (fax) (212) 468-4888

ephillins@kblaw.com ddingerson(@delaw.com

SO ORDERED;

co

 
  

       

 

Hon. Lisa Margaret Smith |
United States Magistrate Fudge oe o

2027858,1 32244-G001-000

REE an sewn nee N ye semester aby

apsebrmeed dg ee: Joanne

ete it we utente Pecneta ne Leo

eed iy, em

Com ge SUPT TR pepe tnt tet ch

ae th a NA Radiat Team vemter
